—In a summary proceeding, wherein the landlords sought possession of the demised premises upon the ground that the tenants have been using the premises illegally for the storage and sale of gasoline, lubricating and inflammable oils and for the repair of automobiles, they appeal from an order of the Appellate Term, which affirmed a final order of the Municipal Court of the City of New York, Borough of Brooklyn, entered on a directed verdict for the tenants. Order unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ.